Citation Nr: 1745280	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-27 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 0 percent for left ear hearing loss. 

3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to service connection for tinnitus.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans



 
ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from October 1952 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013, rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


REMAND

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

The Veteran last had a psychiatric examination in December 2012.  In May 2015, the Veteran was scheduled for a VA examination.  Documentation in the file indicates the Veteran failed to report, and in the comments it states "could not reach vet to schedule exams."  It is not clear what method was utilized to attempt to reach the Veteran to schedule the examination.  It remains unclear as to whether or not he was actually notified of his scheduled examination.  Furthermore, the Veteran and his representative have asserted that the Veteran's condition has worsened in severity since the 2012 examination.   
 
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered. 

Hearing Loss and Tinnitus

With regard to left ear hearing loss, the Veteran is service connected with a noncompensable evaluation. 

The Veteran last had an audio examination in June 2015.  The Veteran and his representative have asserted that the Veteran's condition has worsened in severity since the 2015 examination.  As stated above, given that there is a claim of worsening, VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  

With regard to right ear hearing loss, and tinnitus, the Veteran has asserted exposure to noise during service led to these conditions.   

In December 2012, the Veteran underwent a VA examination.  The Veteran reported onset of hearing loss in approximately 1971, when he was told he had a dramatic loss of hearing in his left ear.  His hearing loss had progressed gradually over the years.  He reported his hearing loss may be related to military noise exposure from explosions, artillery, mortars, bombs, RPG's, aircraft/jet engines, and various equipment.  He served as a combat medic during service.  As for occupational noise exposure, he reported no noise exposure prior to or post-service.  Recreational noise exposure included power tools, concerts, woodworking, occasional motor boating, and lawn equipment.  Review of the Veteran's STRs reveals on entry he was afforded a whisper test which was normal.  In 1979 an audio examination showed hearing results for right ear were within normal limits.  

With regard to the right ear, the examiner stated that military separation hearing test findings were not great enough for hearing loss for VA purposes in the right ear, and based on that factor, the Veteran's right ear hearing loss is less likely than not caused by or a result of acoustic trauma during service.    

He reported tinnitus onset in the 1950s.  He reported tinnitus that occurs a few times monthly and lasts minutes.  There are no reports of tinnitus during active service.  The examiner concluded the Veteran's tinnitus is less likely than not caused by or a result of acoustic trauma during service, as the Veteran's report of intermittent momentary tinnitus is consistent with the general population's report of infrequent tinnitus, which is typically considered as normal. 

In June 2015, the Veteran was afforded an audio examination.  The Veteran's history of noise exposure was as follows, no noise exposure prior to or post-service.  Military noise exposure included airplanes, high explosive, 105 howitzers, RPGs, rockets, engine rooms, and no hearing protection.  The examiner stated that a medical opinion regarding the etiology of the Veteran's right ear hearing loss could not be rendered without resorting to speculation.  The rationale provided was that the separation hearing exam did not indicate a hearing loss for VA purposes, and there were no significant changes for his hearing in the right ear during service.   

With regard to tinnitus, the examiner stated that the Veteran's tinnitus started about 1.5 years ago, and only happens when he gets up in the morning and dissipates soon after.  The conclusion was that tinnitus was less likely than not caused by or a result of military noise exposure.  

With regard to the audio examinations rendered in 2012 and 2015, addressing right ear and tinnitus etiology, the Board finds a new opinion is necessary.   

With regard to tinnitus, at the 2012 examination, the Veteran reported tinnitus onset in the 1950s, and yet at the 2015 examination, the examiner stated the Veteran's tinnitus had an onset of 1.5 years ago.  Additionally, the 2012 VA examiner concluded the Veteran's tinnitus was consistent with the general population's report of infrequent tinnitus, which is typically considered as normal.  This opinion is not sufficient to render a conclusion regarding tinnitus.   

With regard to right ear hearing loss, the 2012 VA examiner concluded that because the Veteran's separation hearing tests were not great enough for hearing loss for VA purposes, hearing loss was less likely than not a result of acoustic trauma during service.  The 2015 examiner concluded that a medical opinion could not be rendered without resorting to speculation, because on separation the Veteran did not have right ear hearing loss for VA purposes, and there were no changes in his hearing during service.  The Board notes it is not necessary that a shift in hearing be present in service, or that the Veteran have hearing loss for VA purposes on discharge, for service connection to be granted.  As these opinions are not sufficient, an opinion is necessary to clarify the etiology and likelihood of a nexus to service.  
    
The Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is critical.  The Veteran is also advised that failure to report for any scheduled VA examination will result in his claim being decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Process the Veteran's request for a copy of the claims file in accordance with the Freedom of Information Act (FOIA).  

2. Obtain and associate with the Veteran's claims file all ongoing federal treatment records. 

3. Schedule the Veteran for an examination to determine the extent of his service-connected PTSD.  The entire claims file, to include a copy of this REMAND must be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner should provide a complete rationale for any opinions provided.

4. Schedule the Veteran for an examination to determine the current severity of his service-connected left ear hearing loss, and etiology of his right ear hearing loss and tinnitus.  The examiner should confirm that the claims file was reviewed.  

The examiner should thoroughly review the Veteran's claims file.

Following a review of the claims file, the reviewing examiner is asked to offer an opinion regarding the most likely cause of the Veteran's right ear hearing loss, and tinnitus, and if they were caused by an in-service disease or injury.  If it would be speculating to link right ear hearing loss, or tinnitus to service, the examiner should explain why that is the case, and include what facts would be necessarily present to render a non-speculative opinion.  

The examiner should take into account that neither a shift in hearing in service nor that the Veteran have hearing loss for VA purposes on discharge, are necessary to warrant service connection. 

The Veteran is advised of his responsibility to report for any scheduled examination and that the consequences of failure to report for a VA examination without good cause may include denial of the claims. 

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


